IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Darrell Goodley,                               :
                      Petitioner               :
                                               :
              v.                               :
                                               :
John E. Wetzel and Robert Gilmore,             :   No. 704 M.D. 2019
                  Respondents                  :   Submitted: November 6, 2020


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge1
              HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                            FILED: April 16, 2021

              Before this Court are the preliminary objections filed by John E.
Wetzel, Secretary of the Pennsylvania Department of Corrections, and Robert
Gilmore, Superintendent of the State Correctional Institution at Greene (SCI-
Greene) (together, the Department) to the “Civil Complaint for Declaratory and
Injunctive Relief” (Petition) filed pro se in our original jurisdiction by inmate Darrell
Goodley (Goodley).        Upon review, we sustain the preliminary objections and
dismiss the Petition for failure to exhaust administrative remedies.
              The facts as pleaded in the Petition are as follows.2 Goodley is an
inmate at SCI-Greene in Waynesburg, Pennsylvania. See Petition ¶ 2. As an inmate

       1
        This case was assigned to the opinion writer before January 4, 2021, when Judge Leavitt
completed her term as President Judge.
       2
         We must accept as true all well-pleaded material facts and all inferences reasonably
deducible therefrom when evaluating a preliminary objection in the nature of a demurrer. Dodgson
in SCI-Greene, Goodley’s incoming personal non-legal mail is subject to the
Department’s       September      2018     agreement       with    Smart     Communications
(“Contractor”) to receive, scan, print, and deliver the scanned and printed mail to
inmates at their places of incarceration. See Petition ¶ 6 & Exhibit (Ex.) A. In
February 2019, Contractor delivered to Goodley time-sensitive mail items that were
late, not properly scanned and printed, and otherwise provided in an illegible
condition. See Petition ¶¶ 12-13 & Ex. C. After the Department denied his requests
that the documents be reprinted, Goodley filed a formal grievance with the
Department, which the Department denied because the grievance exceeded the two-
page limit for grievances. See Petition ¶¶ 7, 14, & Ex. B. Petitioner neither amended
nor resubmitted the grievance in compliance with the two-page limitation. See
generally Petition.
               On December 30, 2019, Goodley filed the Petition in this Court
claiming that the alleged mail irregularities caused him distress concerning the well-
being of friends and family. See Petition ¶ 12. Goodley seeks mandamus relief in
the form of a mandatory injunction directing replacement of all his misprinted
documents, as well as $10,000 in punitive and psychological damages.3 See Petition
¶ 20.




v. Pa. Dep’t of Corr., 922 A.2d 1023, 1027-28 (Pa. Cmwlth. 2007); Clark v. Beard, 918 A.2d 155,
158 n.4 (Pa. Cmwlth. 2007). We do not have to accept as true conclusions of law, unwarranted
inferences, argumentative allegations or expressions of opinion. Dodgson, 922 A.2d at 1028. We
may consider documents or exhibits attached to the petition, but do not need to accept as true
averments in the petition that conflict with the exhibits attached to it. Lawrence v. Pa. Dep’t of
Corr., 941 A.2d 70, 71 (Pa. Cmwlth. 2007).

        Goodley’s claims sound in breach of contract and fiduciary duty, obstruction of justice,
        3

and governmental interference. See Petition ¶¶ 8-19.

                                                2
             On February 26, 2020, the Department filed the preliminary objections
seeking dismissal of the Petition as procedurally infirm and meritless.           See
Department’s Preliminary Objections, filed February 26, 2020 (Preliminary
Objections), ¶¶ 5-20. The Preliminary Objections contend, inter alia, that Goodley’s
substantive claims are meritless and that Goodley failed to exhaust his administrative
remedies. See id.
             Generally, the Commonwealth Court does not have appellate
jurisdiction over intra-prison disciplinary tribunals, such as inmate grievance
appeals. See Weaver v. Pa. Dep’t of Corr., 829 A.2d 750, 751 (Pa. Cmwlth. 2003).
As our Supreme Court has explained:

             [I]nternal prison operations are more properly left to the
             legislative and executive branches, and . . . prison officials
             must be allowed to exercise their judgment in the
             execution of policies necessary to preserve order and
             maintain security free from judicial interference. We
             agree. Unlike the criminal trial and appeals process where
             a defendant is accorded the full spectrum of rights and
             protections guaranteed by the state and federal
             constitutions, and which is necessarily within the ambit of
             the judiciary, the procedures for pursuing inmate
             grievances and misconduct appeals are a matter of internal
             prison administration and the full panoply of rights due a
             defendant in a criminal prosecution is not necessary in a
             prison disciplinary proceeding . . . .

Bronson v. Cent. Office Rev. Comm., 721 A.2d 357, 358-59 (Pa. 1998) (internal
citations and quotation marks omitted).
             Further,

             the Supreme Court [has] held the Commonwealth Court
             usually does not have original jurisdiction over an
             inmate’s petition for review after a grievance proceeding.
                                         3
              The [Supreme] Court held that original jurisdiction was
              not available in a case not involving constitutional rights
              not limited by the [Department]. Noting that prison
              inmates do not enjoy the same level of constitutional
              protections afforded to non-incarcerated citizens, the
              Court concluded that an attempt to color the confiscation
              as a constitutional deprivation would fail. Unless an
              inmate can identify a personal or property interest [] not
              limited by [Department] regulations and which has been
              affected by a final decision of the [D]epartment[,] the
              decision is not an adjudication subject to [an appellate]
              court’s review.

Weaver, 829 A.2d at 751 (internal citations, quotation marks, and brackets omitted)
(italics in original).
              Additionally, as prerequisite to bringing a prison conditions claim in
this Court’s original jurisdiction, prisoners must first exhaust all administrative
remedies available at the state prison level. See Minor v. Kraynak, 155 A.3d 114,
124 (Pa. Cmwlth. 2017). The purposes of this exhaustion requirement are to prevent
premature judicial intervention in the administrative process and to ensure that
claims will be addressed by the agency with expertise in the area. Funk v. Dep’t of
Env’t Prot., 71 A.3d 1097, 1101 (Pa. Cmwlth. 2013); Gardner v. Dep’t of Env’t Res.,
658 A.2d 440, 445 (Pa. Cmwlth. 1995) (stating that “[t]he reasons for requiring
exhaustion are that it is more efficient to allow an agency to proceed uninterrupted
until its conclusion so that it can find facts, apply its expertise and exercise its
discretion”). If a prisoner fails to complete each of the steps required by the
grievance process, he has failed to exhaust his administrative remedies. See Paluch
v. Palakovich, 84 A.3d 1109, 1113 (Pa. Cmwlth. 2014) (failure of prisoner to timely
submit grievance ruled failure to exhaust administrative remedies); see also
Humphrey v. Dep’t of Corr., 939 A.2d 987, 993 (Pa. Cmwlth. 2007) (where inmate

                                          4
did not allege he made a timely appeal to the facility manager or the Department, he
failed to exhaust administrative remedies); Salter v. Lamas (Pa. Cmwlth., No. 369
C.D. 2013, filed Oct. 4, 2013),4 slip op. at 10 (“[W]hen an inmate fails to appeal the
denial of his grievance to final review with the Department, he has failed to exhaust
his administrative remedies under Section 93.9 and DC-ADM 804.”).
                The Department’s grievance process is broadly described at Section
93.9 of the Department’s Regulations, 37 Pa. Code § 93.9.5 Pursuant to Section 93.9
of the Regulations, the process is also governed by DC-ADM 804, the Department’s
policy statement setting forth the inmate grievance system. DC-ADM 804 states
that a grievance or an appeal from denial of a grievance must include a statement of
facts and reasons for seeking relief that cannot “exceed two pages.” DC-ADM 804


       4
          Pursuant to Commonwealth Court Internal Operating Procedure Section 414(a), 210 Pa.
Code § 69.414(a), unreported panel decisions of this Court, issued after January 15, 2008, may be
cited for their persuasive value.
       5
           Section 93.9 provides:

                (a) The Department will maintain an inmate grievance system which
                will permit any inmate to seek review of problems which the inmate
                experiences during the course of confinement. The system will
                provide for review and resolution of inmate grievances at the most
                decentralized level possible. It will also provide for review of the
                initial decision making and for possible appeal to the Central Office
                of the Department. An inmate will not be disciplined for the good
                faith use of the grievance systems. However, an inmate who submits
                a grievance for review which is false, frivolous or malicious may be
                subject to appropriate disciplinary procedures. A frivolous
                grievance is one in which the allegations or the relief sought lack
                any arguable basis in fact as set forth in DC-ADM 804--Inmate
                Grievance System, which is disseminated to inmates.

                (b) Inmates may also pursue available remedies in State and Federal
                court.

37 Pa. Code § 93.9.

                                                 5
§§ 1-3, 2-1, 2-5, 2-10, 3-2, 3-4 & Attachments 1-A, 2-A, 2-E. After a grievance has
been addressed by a Grievance Officer and then the Facility Manager where the
inmate is incarcerated, the next step is an appeal to the Department Secretary’s
Office of Inmate Grievances and Appeals (Grievance Office). DC-ADM 804 § 2(B).
The Grievance Office issues either a “Final Appeal Decision” or a “Final Appeal
Decision Dismissal” indicating “one of the following dispositions: Uphold
Response, Uphold Inmate, Dismiss, or Uphold in Part/Deny in Part.” DC-ADM 804
§ 2-7.6 A “Final Appeal Decision” addresses the merits of an appeal and generally
includes some explanation of the basis for the determination. See Freemore v. Dep’t
of Corr., 231 A.3d 33, 36 (Pa. Cmwlth. 2020) (upholding initial and secondary
grievance determinations concerning cost deductions from inmate’s account). By
contrast, a “Final Appeal Decision Dismissal” is formatted as a checklist indicating
that the grievance is being dismissed based on one or more procedural grounds such
as timeliness, duplication of a pending or resolved grievance, failure to attach
relevant documentation, failure to comply with submission and formatting
procedures, or, as in Goodley’s case, excessive length. See, e.g., Petition Ex. B.
              Here, the Department asserted in the Preliminary Objections that
Goodley’s noncompliance with the page length limitations of the grievance process
amounted to a failure to exhaust administrative remedies.                See Department’s
Preliminary Objections ¶¶ 17-20. To the Department, this was clear from Goodley’s
pleadings and attachments, specifically the Department’s grievance dismissal, which

       6
         “Uphold Response” determinations are in favor of the Department’s prior “response” or
handling of the grievance and “Uphold Inmate” determinations are in favor of the inmate.
Compare Alexander v. Fritch, No. 07-1732, 2010 WL 1257709, at *9 (W.D. Pa. Mar. 26, 2010)
(“Uphold Response”), with Diaz v. Palakovich, 448 F. App’x 211, 214 (3d Cir. 2011), 2011 WL
4867549, at *2 (“Uphold Inmate”). As discussed below, a “Dismiss” designation is issued when
a grievance or appeal is procedurally defective.

                                              6
was based solely on the grievance’s excessive page length and was not an
adjudication on the facts and merits. See id.
             Although Goodley asserted in his Petition that he exhausted his
administrative remedies, his contention is belied by the grievance dismissal attached
to his Petition. See Petition ¶ 7 & Ex. B. The grievance dismissal states plainly that
Goodley’s appeal to the Grievance Office for final review of his grievance exceeded
the Department’s page length limitations and was dismissed on that basis. See
Petition Ex. B. There is no indication in the Petition or attachments that Goodley
cured the defect and resubmitted his appeal for a final review on the merits. See
generally Petition & Exs. Because Goodley failed to correct his procedurally
defective grievance filing to comply with the Department’s procedures and obtain a
final merits determination, he failed to complete all steps in the Department’s
statutorily authorized and mandatory grievance process before seeking this Court’s
consideration. Therefore, this Court does not have jurisdiction over the matter.
Paluch; Salter; Humphrey.
             The Petition also fails to meet any recognized exception to the doctrine
of failure to exhaust administrative remedies.

             The first exception is where the jurisdiction of an agency
             is challenged. The second exception is where the
             constitutionality of a statutory scheme or its validity is
             challenged. The third exception is where the legal or
             equitable remedies are unavailable or inadequate, or the
             administrative agency is unable to provide the requested
             relief.

Keystone ReLeaf LLC v. Pa. Dep’t of Health, 186 A.3d 505, 514 (Pa. Cmwlth. 2018).
Here, jurisdiction of the Department is not at issue, and the constitutional and
inadequacy exceptions are not applicable.
                                          7
              Regarding the constitutional exception, a party seeking to avoid a
determination that he has failed to exhaust his administrative remedies must
demonstrate a “substantial question of constitutionality (and not a mere allegation).”
Keystone, 186 A.3d at 514. The exception applies to facial challenges “made to the
constitutionality of the statute or regulation as a whole, and not merely to the
application of the statute or regulation in a particular case.” Id. Here, Goodley’s
challenge is to the manner in which the Department’s arrangement with Contractor
impacted his incoming personal mail. Although his assertion of governmental
interference with his right to enjoyment of his property entails constitutional
components, his is an as-applied rather than a facial challenge and therefore does not
meet this exception.
              Regarding the inadequacy exception, an administrative remedy is
inadequate if it either: “(1) does not allow for adjudication of the issues raised . . . or
(2) allows irreparable harm to occur to the [petitioner] during the pursuit of the
statutory remedy.” Keystone, 186 A.3d at 517. A party claiming this exception must
make a “clear showing that the remedy is inadequate.” Id. Here, Goodley has made
no such assertion, and his Petition and exhibits do not suggest that the remedies
available through the Department’s grievance process were inadequate. Further,
there is no indication that the Department would not have addressed Goodley’s
grievance on its merits had he complied with the page limitations. Although
Goodley avers that Contractor’s handling of his incoming personal mail caused him
distress, see Petition ¶ 12, he did not assert that compliance with the process and
proper exhaustion of his administrative remedies would have caused him irreparable
harm, and we see no reasonable basis to determine this was or would be the case.
Therefore, Goodley’s Petition does not meet the inadequacy exception.


                                            8
               As Goodley has not exhausted his administrative remedies and has not
met any of the potentially applicable exceptions to the doctrine of failure to exhaust
administration remedies, this Court lacks jurisdiction and cannot address his
substantive claims.
               In accordance with the foregoing, the Department’s Preliminary
Objection asserting failure to exhaust administrative remedies is sustained and the
Petition is dismissed.7



                                             __________________________________
                                             CHRISTINE FIZZANO CANNON, Judge




       7
          In light of our determination on the basis of failure to exhaust administrative remedies,
we do not reach the Department’s remaining Preliminary Objections, nor do we comment on their
potential merits.

                                                9
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Darrell Goodley,                        :
                   Petitioner           :
                                        :
            v.                          :
                                        :
John E. Wetzel and Robert Gilmore,      :   No. 704 M.D. 2019
                  Respondents           :


                                   ORDER


            AND NOW, this 16th day of April, 2021, the preliminary objection of
the Department of Corrections asserting failure to exhaust administrative remedies
is SUSTAINED. The Petition is DISMISSED.



                                     __________________________________
                                     CHRISTINE FIZZANO CANNON, Judge